ORDER OF DISMISSAL

HILLMAN, Senior District Judge.
This matter is before the court on the stipulation of the parties for the dismissal of this action with prejudice and without costs, and on defendant’s motion to reconsider, vacate and withdraw the court’s July 27, 1994, opinion and order. Based on that stipulation, and on defendant’s motion for reconsideration,
IT IS ORDERED that this action is dismissed with prejudice and without costs.
IT IS FURTHER ORDERED that the court’s opinion and order dated July 27,1994, are vacated and withdrawn.